883 So. 2d 1246 (2004)
Donald J. VINCENT
v.
FIRST ALABAMA BANK and Betty Vincent.
2010117 and 2010118.
Court of Civil Appeals of Alabama.
January 16, 2004.
William J. Baxley and David McKnight of Baxley, Dillard, Dauphin & McKnight, Birmingham, for appellant.
R. Cooper Shattuck and Jane L. Calamusa of Rosen, Cook, Sledge, Davis, Cade & Shattuck, P.A., Tuscaloosa, for appellee First Alabama Bank.

On Remand from the Alabama Supreme Court
MURDOCK, Judge.
The prior judgment of this court as it pertains to First Alabama Bank ("the Bank") has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte First Alabama Bank, 883 So. 2d 1236 (Ala.2003). On remand to this court, and in compliance with the Supreme Court's opinion, the judgment of the trial court in favor of the Bank is hereby affirmed.
AFFIRMED.
YATES, P.J., and CRAWLEY, THOMPSON, and PITTMAN, JJ., concur.